Co Se NN A fF

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

ase 2:19-cv-01916-JAM-CKD Document 17 Filéd 07/14/20 Page 1 of 2 °--

Peter C. Catalanotti (SBN 230743)
peter.catalanotti@wilsonelser.com
Michael V. Shepherd (SBN 313406)
michael.shepherd@wilsonelser.com
WILSON, ELSER, MOSKOWITZ,
EDELMAN & DICKER LLP

525 Market Street—17th Floor

San Francisco, CA 94105

Telephone: (415) 433-0990
Facsimile: (415) 434-1370

Attorneys for Defendant,
NMS, INC.

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

GORDON KING, ET AL., Case No.: 19CV-01916-JAM-CKD

Plaintiffs, Judge: John A. Mendez
Courtroom: 6

v.
Action Filed: September 20, 2019

PROPOSED] ORDER GRANTING

DEFENDANT NMS INC.’S MOTION FOR
GOOD FAITH DETERMINATION

PORTFOLIO PRESERVATION, LLC, NMS,
INC., ET AL.

Defendants.

Date: July 14, 2020
Time: 1:30 P.M.

Trial Date: February 20, 2021

ae Nee Nee Nee Ne Neer Nee” Name” Nene Niner Nine Nene See” Ne! Scere” one” Newer” See Nee”

 

Hf
Hf
M/
Hf
Hf
Mf
Mf
Mf

1
[PROPOSED] ORDER GRANTING DEFENDANT NMS INC.’S MOTION FOR GOOD FAITH

 

DETERMINATION

 
a

N

o CoO “4 N

10
i]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

‘Case 2:19-cv-01916-JAM-CKD Document 17 Filed 07/14/20 Page'2 of 2

The Motion of Defendant NMS, Inc. for an order determining the good faith of a
settlement between Plaintiffs Gordon and Donna Rae King and Defendant NMS, Inc. came before
the above-captioned Court on July 14, 2020.

Have considered any and all papers submitted on this Motion; the Court finds that the
settlement reached between Plaintiffs Gordon and Donna Rae King and NMS, Inc. was made in
good faith within the meaning and effect of Code of Civil Procedure § 877.6.

IT IS SO ORDERED.

Dated: Syly 13 L0L0

band

op John A. Mendez’
Udge of the United States District Court

2

[PROPOSED] ORDER GRANTING DEFENDANT NMS INC.’S MOTION FOR GOOD FAITH
DETERMINATION

 
